PER CURIAM.
Defendants appeal a final judgment quieting plaintiff’s title to a parcel of land in Washington County against all claims asserted by defendants. They also seek review of an order denying their motion for relief against judgment filed pursuant to the provisions of Rule 1.540, Rules of Civil Procedure, 31 F.S.A.
 The primary point on appeal urged by appellants challenges the sufficiency of the evidence to sustain the final judgment. From the record it affirmatively appears that this case was tried by the court without a jury. The testimony given by the witnesses who appeared at the trial, the other evidence adduced by the parties, and the stipulations entered into by their counsel amply sustain the findings and conclusions recited in the final judgment. The judgment of the trial court reaches this court clothed with a presumption of correctness and will not be disturbed in the absence of a positive showing that it is erroneous as a matter of law or constitutes an abuse of discretion.
We have carefully examined and considered the allegations of the motion for relief from judgment filed by appellants subsequent to the rendition of final judgment. We are impelled to agree with the trial court that it does not contain sufficient allegations which, if true, would as a matter of law warrant the relief prayed for. The judgment appealed is accordingly affirmed.
Affirmed.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.